Mercure, J.
Appeals (1) from a judgment of the Supreme Court (Hughes, J.), entered June 24, 1997 in Albany County, upon a verdict rendered in favor of plaintiff, and (2) from an order of said court, entered September 18, 1997 in Albany County, which denied defendant Lucinda Strand’s motion to set aside the verdict.
Plaintiff commenced this action pursuant to Navigation Law article 12 against, inter alia, defendant Lucinda Strand (hereinafter defendant) to recover cleanup costs it had expended in connection with a discharge of heating oil from an above-ground storage tank on defendant’s property in the Town of Saugerties, Ulster County. Following defendant’s unsuccessful motion for summary judgment dismissing the complaint against her (see, 228 AD2d 826, lv dismissed 89 NY2d 861), the matter came on for trial. The jury rendered a verdict in favor of plaintiff awarding $4,400 for cleanup and removal costs incurred by plaintiff in connection with the discharge committed by defendant. Defendant appeals from the judgment entered thereon, which included preverdict interest in the amount of $3,960.
The contentions advanced on appeal lack merit and warrant little discussion. First, having failed to interpose any objection before the jury was discharged, defendant’s contention that she is entitled to a new trial because one of the jurors did not par*863ticipate in the deliberations is unpreserved for appellate review (see, People v Mercado, 91 NY2d 960, 963; Thaler & Thaler v Rourke, 217 AD2d 893, 894). Second, the record does not support defendant’s claim that, because remediation damages had not accrued, the judgment should not have included an award of interest.
Mikoll, J. P., Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment and order are affirmed, without costs.